                   Case 20-51002-BLS              Doc 14       Filed 11/23/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    Old LC, Inc. et al.,1                                        Case No. 19-11791 (BLS)

                                        Debtors.

    Official Committee of Unsecured Creditors
    of Old LC, Inc., et al., for and on behalf of
    the estates of Old LC, Inc., et al.;
           Plaintiff,
    v.

    Upfront V, LP, Breakwater Credit                             Adv. No. 20-51002 (BLS)
    Opportunities Fund, L.P.; Upfront GP V,
    LLC; Mark Suster; Dana Kibler; Gregory
    Bettinelli; Saif Mansour; Aamir Amdani;
    Eric Beckman; Darrick Geant; and Joseph
    Kaczorowski,
              Defendants.

             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that Morgan, Lewis & Bockius LLP hereby appears on behalf

of Breakwater Credit Opportunities Fund, L.P., Saif Mansour, Aamir Amdani, Eric Beckman,

Darrick Geant, and Joseph Kaczorowski (the “Breakwater Defendants”) in the above-captioned

case, and, pursuant to Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure,

hereby requests that all notices given or required in these cases, and all documents, and all other

papers served in these cases, be given to and served upon:

                   Jody C. Barillare
                   1201 N. Market Street, Suite 2201
                   Wilmington, Delaware 19801
                   Telephone: (302) 574-7294

1
  The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers,
if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc.
The Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn: Mark I.
Duedall, 1201 W. Peachtree Street, 14th Floor, Atlanta, Georgia 30309.
               Case 20-51002-BLS         Doc 14      Filed 11/23/20    Page 2 of 3




               Email: jody.barillare@morganlewis.com


               Sabin Willett
               MORGAN, LEWIS & BOCKIUS LLP
               Sabin Willett
               One Federal Street
               Boston, MA 02110-1726
               Tel: (617) 951-8775
               sabin.willett@morganlewis.com

               and

               Shannon B. Wolf
               MORGAN, LEWIS & BOCKIUS LLP
               One State Street
               Hartford, CT 06103-3178
               Tel. (860) 240-2700
               shannon.wolf@morganlewis.com


       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the rule specified above but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint or demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

delivery telephone, electronically or otherwise, which affects the Debtors or the property of the

Debtors.

       PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim, or suit shall waive any right (1) to have final orders in non-core matters entered

only after de novo review by a district judge, (2) to trial by jury in any proceeding so triable in

these cases or in any case, controversy or proceeding related to this case, (3) to have the district

court withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or

(4) to any other rights, claims, actions, defenses, setoffs, or recoupments to which the Breakwater

Defendants, in any capacity, are or may be entitled under agreements, in law or in equity, all of

which rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.


                                                 2
             Case 20-51002-BLS   Doc 14   Filed 11/23/20   Page 3 of 3




Dated: November 23, 2020                   MORGAN, LEWIS & BOCKIUS LLP
                                           Attorneys for Defendants Breakwater
                                           Credit Opportunities Fund, L.P., Saif
                                           Mansour, Aamir Amdani, Eric Beckman,
                                           Darrick Geant, and Joseph Kaczorowski

                                      By: /s/ Jody C. Barillare
                                          Jody C. Barillare (#5107)
                                          1201 N. Market Street, Suite 2201
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 574-7294
                                          Email: jody.barillare@morganlewis.com

                                           Sabin Willett (pro hac vice pending)
                                           One Federal Street
                                           Boston, MA 02110-1726
                                           Tel: (617) 951-8775
                                           sabin.willett@morganlewis.com

                                           Shannon B. Wolf (pro hac vice pending)
                                           One State Street
                                           Hartford, CT 06103-3178
                                           Tel. (860) 240-2700
                                           shannon.wolf@morganlewis.com




                                      3
